Exhibit 10.4

 

 

EXECUTION VERSION

 

 

 

[g77591ku01i001.gif]

 

Nomura Global Financial Products Inc.

c/o Nomura Securities International, Inc.

Worldwide Plaza

309 West 49th Street

5th Floor
New York, NY 10019

 

 

March 5, 2014

 

To:

Cowen Group, Inc.

 

599 Lexington Avenue

 

21st Floor

 

New York, NY 10022

 

Facsimile No.:

(212) 845-7999; (212) 201-4840

 

Attention:

Stephen Lasota, Chief Financial Officer

 

Telephone No.:

(212) 845-7917

 

Re:                             Additional Warrants

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Cowen Group, Inc. (“Company”) to
Nomura Global Financial Products Inc. (“Nomura”) as of the Trade Date specified
below (the “Transaction”).  This letter agreement constitutes a “Confirmation”
as referred to in the ISDA Master Agreement specified below.  This Confirmation
shall replace any previous agreements and serve as the final documentation for
the Transaction.

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.                                      This Confirmation evidences a complete
and binding agreement between Nomura and Company as to the terms of the
Transaction to which this Confirmation relates.  This Confirmation shall
supplement, form a part of, and be subject to an agreement in the form of the
2002 ISDA Master Agreement (the “Agreement”) as if Nomura and Company had
executed an agreement in such form (but without any Schedule except for the
election of the laws of the State of New York as the governing law (without
reference to choice of law doctrine)) on the Trade Date.  In the event of any
inconsistency between provisions of that Agreement and this Confirmation, this
Confirmation will prevail for the purpose of the Transaction to which this
Confirmation relates.  The parties hereby agree that no Transaction other than
the Transaction to which this Confirmation relates shall be governed by the
Agreement.

 

2.                                      The Transaction is a Warrant
Transaction, which shall be considered a Share Option Transaction for purposes
of the Equity Definitions.  The terms of the particular Transaction to which
this Confirmation relates are as follows:

 

General Terms.

 

 

 

 

 

Trade Date:

 

March 5, 2014

 

 

 

Effective Date:

 

The third Exchange Business Day immediately prior to the Premium Payment Date

 

 

 

Warrants:

 

Equity call warrants, each giving the holder the right to purchase a number of
Shares equal to the Warrant Entitlement at a price per Share equal to the Strike
Price, subject to the terms set forth under the caption “Settlement

 

--------------------------------------------------------------------------------


 

 

 

Terms” below. For the purposes of the Equity Definitions, each reference to a
Warrant herein shall be deemed to be a reference to a Call Option.

 

 

 

Warrant Style:

 

European

 

 

 

Seller:

 

Company

 

 

 

Buyer:

 

Nomura

 

 

 

Shares:

 

The Class A Common Stock of Company, par value USD 0.01 per Share (Exchange
symbol “COWN”)

 

 

 

Number of Warrants:

 

3,658,537. For the avoidance of doubt, the Number of Warrants shall be reduced
by any Warrants exercised or deemed exercised hereunder. In no event will the
Number of Warrants be less than zero.

 

 

 

Warrant Entitlement:

 

One Share per Warrant

 

 

 

Strike Price:

 

USD 7.1750.

 

 

 

 

 

Notwithstanding anything to the contrary in the Agreement, this Confirmation or
the Equity Definitions, in no event shall the Strike Price be subject to
adjustment to the extent that, after giving effect to such adjustment, the
Strike Price would be less than USD 4.42, except for any adjustment pursuant to
the terms of this Confirmation and the Equity Definitions in connection with
stock splits or similar changes to Company’s capitalization.

 

 

 

Premium:

 

USD 1,984,926.47

 

 

 

Premium Payment Date:

 

The Closing Date

 

 

 

Closing Date:

 

March 10, 2014

 

 

 

Exchange:

 

The NASDAQ Global Select Market

 

 

 

Related Exchange(s):

 

All Exchanges

 

 

 

Procedures for Exercise.

 

 

 

 

 

Expiration Time:

 

The Valuation Time

 

 

 

Expiration Dates:

 

Each “Expiration Date” set forth in Annex A hereto shall be an “Expiration Date”
for a number of Warrants equal to the Daily Number of Warrants on such date;
provided that, notwithstanding anything to the contrary in the Equity
Definitions, if any such date is a Disrupted Day, the Calculation Agent shall
make adjustments, if applicable, to the Daily Number of Warrants or shall reduce
such Daily Number of Warrants to zero for which such day shall be an Expiration
Date and shall designate a Scheduled Trading Day or a number of Scheduled
Trading Days as the Expiration Date(s) for the remaining Daily Number of
Warrants or a portion thereof for the originally scheduled Expiration Date; and
provided further that if such Expiration Date has not occurred pursuant to this
clause as of the eighth Scheduled Trading Day following the last scheduled

 

2

--------------------------------------------------------------------------------


 

 

 

Expiration Date under the Transaction, the Calculation Agent shall have the
right to declare such Scheduled Trading Day to be the final Expiration Date and
the Calculation Agent shall determine its good faith estimate of the fair market
value for the Shares as of the Valuation Time on that eighth Scheduled Trading
Day or on any subsequent Scheduled Trading Day, as the Calculation Agent shall
determine using commercially reasonable means.

 

 

 

Daily Number of Warrants:

 

For any Expiration Date, the “Daily Number of Warrants” set forth opposite such
Expiration Date in Annex A hereto, subject to adjustment pursuant to the
provisos to “Expiration Dates”.

 

 

 

Automatic Exercise:

 

Applicable; and means that for each Expiration Date, a number of Warrants equal
to the Daily Number of Warrants for such Expiration Date will be deemed to be
automatically exercised at the Expiration Time on such Expiration Date.

 

 

 

Market Disruption Event:

 

Section 6.3(a) of the Equity Definitions is hereby amended by replacing clause
(ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent determines is material.”

 

 

 

 

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the words “Scheduled Closing Time” in the
fourth line thereof.

 

 

 

Valuation Terms.

 

 

 

 

 

Valuation Time:

 

Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in its
reasonable discretion.

 

 

 

Valuation Date:

 

Each Exercise Date.

 

 

 

Settlement Terms.

 

 

 

 

 

Settlement Method:

 

Net Share Settlement.

 

 

 

Net Share Settlement:

 

On the relevant Settlement Date, Company shall deliver to Nomura a number of
Shares equal to the Share Delivery Quantity for such Settlement Date to the
account specified herein free of payment through the Clearance System, and
Nomura shall be treated as the holder of record of such Shares at the time of
delivery of such Shares or, if earlier, at 5:00 p.m. (New York City time) on
such Settlement Date, and Company shall pay to Nomura cash in lieu of any
fractional Share based on the Settlement Price on the relevant Valuation Date.

 

 

 

Share Delivery Quantity:

 

For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Share Settlement Amount for such Settlement Date divided
by the Settlement Price on the Valuation Date for such Settlement Date.

 

 

 

Net Share Settlement Amount:

 

For any Settlement Date, an amount equal to the product of (i) the number of
Warrants exercised or deemed exercised on

 

3

--------------------------------------------------------------------------------


 

 

 

the relevant Exercise Date, (ii) the Strike Price Differential for the relevant
Valuation Date and (iii) the Warrant Entitlement.

 

 

 

Settlement Price:

 

For any Valuation Date, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page COWN <equity> AQR (or any
successor thereto) in respect of the period from the scheduled opening time of
the Exchange to the Scheduled Closing Time on such Valuation Date (or if such
volume-weighted average price is unavailable, the market value of one Share on
such Valuation Date, as determined by the Calculation Agent). Notwithstanding
the foregoing, if (i) any Expiration Date is a Disrupted Day and (ii) the
Calculation Agent determines that such Expiration Date shall be an Expiration
Date for fewer than the Daily Number of Warrants, as described above, then the
Settlement Price for the relevant Valuation Date shall be the volume-weighted
average price per Share on such Valuation Date on the Exchange, as determined by
the Calculation Agent based on such sources as it deems appropriate using a
volume-weighted methodology, for the portion of such Valuation Date for which
the Calculation Agent determines there is no Market Disruption Event.

 

 

 

Settlement Dates:

 

As determined pursuant to Section 9.4 of the Equity Definitions, subject to
Section 9(j)(i) hereof.

 

 

 

Other Applicable Provisions:

 

The provisions of Sections 9.1(c), 9.8, 9.9, 9.11 and 9.12 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Net Share Settled.” “Net
Share Settled” in relation to any Warrant means that Net Share Settlement is
applicable to that Warrant.

 

 

 

Representation and Agreement:

 

Notwithstanding Section 9.11 of the Equity Definitions, the parties acknowledge
that any Shares delivered to Nomura may be, upon delivery, subject to
restrictions and limitations arising from Company’s status as issuer of the
Shares under applicable securities laws.

 

 

 

3.                                      Additional Terms applicable to the
Transaction.

 

 

 

 

 

Adjustments applicable to the Transaction:

 

 

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment. For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may make
adjustments, if any, to any one or more of the Strike Price, the Number of
Warrants, the Daily Number of Warrants, the Warrant Entitlement and any other
variable relevant to the exercise, settlement or payment for the Transaction.
Notwithstanding the foregoing, any cash dividends or distributions on the
Shares, whether or not extraordinary, shall be governed by Section 9(f) of this
Confirmation in lieu of Article 10 or Section 11.2(c) of the Equity Definitions.

 

4

--------------------------------------------------------------------------------


 

Extraordinary Events applicable to the Transaction:

 

 

 

 

 

New Shares:

 

Section 12.1(i) of the Equity Definitions is hereby amended (a) by deleting the
text in clause (i) thereof in its entirety (including the word “and” following
clause (i)) and replacing it with the phrase “publicly quoted, traded or listed
(or whose related depositary receipts are publicly quoted, traded or listed) on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors)” and (b) by inserting
immediately prior to the period the phrase “and (iii) of an entity or person
that is a corporation organized under the laws of the United States, any State
thereof or the District of Columbia that also becomes Company under the
Transaction following such Merger Event or Tender Offer”.

 

 

 

Consequence of Merger Events:

 

 

 

 

 

Merger Event:

 

Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section 9(g)(ii)(B) of this Confirmation, Nomura may
elect, in its commercially reasonable judgment, whether the provisions of
Section 12.2 of the Equity Definitions or Section 9(g)(ii)(B) will apply.

 

 

 

Share-for-Share:

 

Modified Calculation Agent Adjustment

 

 

 

Share-for-Other:

 

Cancellation and Payment (Calculation Agent Determination)

 

 

 

Share-for-Combined:

 

Cancellation and Payment (Calculation Agent Determination); provided that Nomura
may elect, in its commercially reasonable judgment, Component Adjustment
(Calculation Agent Determination) for all or any portion of the Transaction.

 

 

 

Consequence of Tender Offers:

 

 

 

 

 

Tender Offer:

 

Applicable; provided that if an event occurs that constitutes both a Tender
Offer under Section 12.1(d) of the Equity Definitions and Additional Termination
Event under Section 9(g)(ii)(A) of this Confirmation, Nomura may elect, in its
commercially reasonable judgment, whether the provisions of Section 12.3 of the
Equity Definitions or Section 9(g)(ii)(A) will apply.

 

 

 

Share-for-Share:

 

Modified Calculation Agent Adjustment

 

 

 

Share-for-Other:

 

Modified Calculation Agent Adjustment

 

 

 

Share-for-Combined:

 

Modified Calculation Agent Adjustment

 

 

 

Announcement Event:

 

If an Announcement Date occurs in respect of a Merger Event (for the avoidance
of doubt, determined without regard to the language in the definition of “Merger
Event” following the definition of “Reverse Merger” therein) or Tender Offer
(such occurrence, an “Announcement Event”), then on the earliest of the
Expiration Date, Early Termination Date or other date of cancellation (the

 

5

--------------------------------------------------------------------------------


 

 

 

“Announcement Event Adjustment Date”) in respect of each Warrant, the
Calculation Agent will determine the economic effect on such Warrant of the
relevant event (regardless of whether the Announcement Event actually results in
a Merger Event or Tender Offer, and taking into account such factors as the
Calculation Agent may determine, including, without limitation, changes in
volatility, expected dividends, stock loan rate or liquidity relevant to the
Shares or the Transaction whether prior to or after the Announcement Event or
for any period of time, including, without limitation, the period from the
Announcement Event to the relevant Announcement Event Adjustment Date). If the
Calculation Agent determines that such economic effect on any Warrant is
material, then on the Announcement Event Adjustment Date for such Warrant, the
Calculation Agent may make such adjustment to the exercise, settlement, payment
or any other terms of such Warrant as the Calculation Agent determines
appropriate to account for such economic effect, which adjustment shall be
effective immediately prior to the exercise, termination or cancellation of such
Warrant, as the case may be.

 

 

 

Announcement Date:

 

The definition of “Announcement Date” in Section 12.1 of the Equity Definitions
is hereby amended by (i) replacing the words “a firm” with the word “any” in the
second and fourth lines thereof, (ii) replacing the word “leads to the” with the
words “, if completed, would lead to a” in the third and the fifth lines
thereof, (iii) replacing the words “voting shares” with the word “Shares” in the
fifth line thereof, and (iv) inserting the words “by any entity” after the word
“announcement” in the second and the fourth lines thereof.

 

 

 

Nationalization, Insolvency or Delisting:

 

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

 

 

 

Additional Disruption Events:

 

 

 

 

 

Change in Law:

 

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the word “Shares” with the phrase “Hedge
Positions” in clause (X) thereof and (ii) inserting the parenthetical
“(including, for the avoidance of doubt and without limitation, adoption or
promulgation of new regulations authorized or mandated by existing statute)” at
the end of clause (A) thereof.

 

 

 

Failure to Deliver:

 

Not Applicable

 

 

 

Insolvency Filing:

 

Applicable

 

 

 

Hedging Disruption:

 

Applicable; provided that:

 

6

--------------------------------------------------------------------------------


 

 

 

(i)             Section 12.9(a)(v) of the Equity Definitions is hereby amended
by (a) inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following two phrases at the end of such Section:

 

 

 

 

 

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

 

 

 

 

 

(ii)          Section 12.9(b)(iii) of the Equity Definitions is hereby amended
by inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

 

 

Increased Cost of Hedging:

 

Applicable

 

 

 

Loss of Stock Borrow:

 

Applicable

 

 

 

Maximum Stock Loan Rate:

 

200 basis points

 

 

 

Increased Cost of Stock Borrow:

 

Applicable

 

 

 

Initial Stock Loan Rate:

 

0 basis points

 

 

 

Hedging Party:

 

For all applicable Additional Disruption Events, Nomura.

 

 

 

Determining Party:

 

For all applicable Extraordinary Events, Nomura; provided that all
determinations shall be made in good faith and in a commercially reasonable
manner.

 

 

 

Non-Reliance:

 

Applicable.

 

 

 

Agreements and Acknowledgments

 

 

Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgments:

 

Applicable

 

 

 

4.                                    Calculation Agent.

 

Nomura; provided that Nomura agrees to act in good faith and in a commercially
reasonable manner with respect to all calculations made as Calculation Agent

 

 

 

5.                                    Account Details.

 

(a)                                 Account for payments to Company:

 

Bank:

Capital One Bank

Bank Add.:

424 Madison Avenue

 

New York, NY 10017

ABA#:

065-000-090

Acct No.:

7527921710

Beneficiary:

Ramius LLC

Attn:

Anja Herman, (212) 834-1291

Ref:

Call Spread

 

7

--------------------------------------------------------------------------------


 

(b)                                 Account for payments to Nomura:

 

Agent Bank Name:

BOA FX TRADING

Agent BIC:

BOFAUS3N

Account Name:

BANK OF AMERICA NY NGFP

Account No/Ref:

6550361610

 

 

6.                                    Offices.

 

 

(a)                                 The Office of Company for the Transaction
is: Inapplicable, Company is not a Multibranch Party.

 

(b)                                 The Office of Nomura for the Transaction is:
Inapplicable, Nomura is not a Multibranch Party.

 

7.                                    Notices.

 

(a)                                 Address for notices or communications to
Company:

 

Cowen Group, Inc.

 

599 Lexington Avenue

 

21st Floor

 

New York, NY 10022

 

Facsimile No.:

(212) 845-7999; (212) 201-4840

Attention:

Stephen Lasota, Chief Financial Officer

Telephone No.:

(212) 845-7917

Email:

stephen.lasota@cowen.com

 

 

With a copy to:

 

 

 

Attention:

Owen Littman, General Counsel

Telephone No.:

(724) 773-2270

Email:

owen.littman@cowen.com

 

 

(b)                                 Address for notices or communications to
Nomura:

 

Nomura Global Financial Products Inc.

c/o Nomura Securities International, Inc.

Worldwide Plaza

 

309 West 49th Street

 

5th Floor

 

New York, NY 10019

 

Attention:

Equity Derivatives Operations

Telephone No.:

(212) 667-9580

Facsimile No.:

(646) 587-8638

Email:

EDGUSOps@us.nomura.com

 

 

With copies to:

 

 

 

Attention:

Stephen Roti

Title:

Managing Director, Head of Equity Structuring/Equity Capital

 

Markets, Americas

Telephone No.:

(212) 436-8182

Facsimile No.:

(646) 587-9334

Email:

stephen.roti@nomura.com

 

 

Attention:

Raymond Ko

Title:

Executive Director, Head of Corporate Equity Solutions, Americas

Telephone No.:

(212) 667-2118

Facsimile No.:

(646) 587-8638

Email:

raymond.ko@nomura.com

 

8

--------------------------------------------------------------------------------


 

Attention:

James Chenard

Title:

Vice President

Telephone No.:

(212) 667-1363

Facsimile No.:

(646) 587-8740

Email:

james.chenard@nomura.com

 

 

 

8.                                      Representations and Warranties of
Company.

 

Each of the representations and warranties of Company set forth in Section 3 of
the Purchase Agreement (the “Purchase Agreement”), dated as of March 4, 2014,
between Company and Nomura Securities International, Inc., as representative of
the Initial Purchasers (the “Initial Purchasers”), are true and correct and are
hereby deemed to be repeated to Nomura as if set forth herein.  Company hereby
further represents and warrants to Nomura on the date hereof, on and as of the
Premium Payment Date and, in the case of the representations in Section 8(d), at
all times until termination of the Transaction, that:

 

(a)                                 Company has all necessary corporate power
and authority to execute, deliver and perform its obligations in respect of the
Transaction; such execution, delivery and performance have been duly authorized
by all necessary corporate action on Company’s part; and this Confirmation has
been duly and validly executed and delivered by Company and constitutes its
valid and binding obligation, enforceable against Company in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

(b)                                 Neither the execution and delivery of this
Confirmation nor the incurrence or performance of obligations of Company
hereunder will conflict with or result in a breach of the certificate of
incorporation or by-laws (or any equivalent documents) of Company, or any
applicable law or regulation, or any order, writ, injunction or decree of any
court or governmental authority or agency, or any agreement or instrument to
which Company or any of its subsidiaries is a party or by which Company or any
of its subsidiaries is bound or to which Company or any of its subsidiaries is
subject, or constitute a default under, or result in the creation of any lien
under, any such agreement or instrument.

 

(c)                                  No consent, approval, authorization, or
order of, or filing with, any governmental agency or body or any court is
required in connection with the execution, delivery or performance by Company of
this Confirmation, except such as have been obtained or made and such as may be
required under the Securities Act of 1933, as amended (the “Securities Act”) or
state securities laws.

 

(d)                                 A number of Shares equal to the Maximum
Number of Shares (as defined below) (the “Warrant Shares”) have been reserved
for issuance by all required corporate action of Company.  The Warrant Shares
have been duly authorized and, when delivered against payment therefor (which
may include Net Share Settlement in lieu of cash) and otherwise as contemplated
by the terms of the Warrants following the exercise of the Warrants in
accordance with the terms and conditions of the Warrants, will be validly
issued, fully-paid and non-assessable, and the issuance of the Warrant Shares
will not be subject to any preemptive or similar rights.

 

(e)                                  Company is not and, after consummation of
the transactions contemplated hereby, will not be required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

 

(f)                                   Company is an “eligible contract
participant” (as such term is defined in Section 1a(18) of the Commodity
Exchange Act, as amended, other than a person that is an eligible contract
participant under Section 1a(18)(C) of the Commodity Exchange Act).

 

(g)                                  Company and each of its affiliates is not,
on the date hereof, in possession of any material non-public information with
respect to Company or the Shares.

 

9

--------------------------------------------------------------------------------


 

(h)                                 [Reserved]

 

(i)                                     Company (A) is capable of evaluating
investment risks independently, both in general and with regard to all
transactions and investment strategies involving a security or securities;
(B) will exercise independent judgment in evaluating the recommendations of any
broker-dealer or its associated persons, unless it has otherwise notified the
broker-dealer in writing; and (C) has total assets of at least $50 million.

 

(j)                                    Company represents and warrants that it
has received, read and understands the OTC Options Risk Disclosure Statement and
a copy of the most recent disclosure pamphlet prepared by The Options Clearing
Corporation entitled “Characteristics and Risks of Standardized Options,” which
is available at
http://www.optionsclearing.com/about/publications/character-risks.jsp.

 

(k)                                 Prior to the Trade Date, Company has
delivered to Nomura a resolution of Company’s board of directors authorizing the
Transaction.

 

9.                                      Other Provisions.

 

(a)                                 Opinion; Incumbency Certificate.  Company
shall deliver to Nomura an incumbency certificate, dated as of the Closing Date,
of Company in customary form. Company shall deliver to Nomura an opinion of
counsel, dated as of the Closing Date, in a form reasonably satisfactory to
Nomura.  Delivery of such incumbency certificate and such opinion to Nomura
shall be a condition precedent for the purpose of Section 2(a)(iii) of the
Agreement with respect to each obligation of Nomura under Section 2(a)(i) of the
Agreement.

 

(b)                                 Repurchase Notices.  Company shall, on any
day on which Company effects any repurchase of Shares, promptly give Nomura a
written notice of such repurchase (a “Repurchase Notice”) on such day if
following such repurchase, the number of outstanding Shares on such day, subject
to any adjustments provided herein, is (i) less than 112.730 million (in the
case of the first such notice) or (ii) thereafter more than 2.221 million less
than the number of Shares included in the immediately preceding Repurchase
Notice.  Company agrees to indemnify and hold harmless Nomura and its affiliates
and their respective officers, directors, employees, affiliates, advisors,
agents and controlling persons (each, an “Indemnified Person”) from and against
any and all losses (including losses relating to Nomura’s hedging activities as
a consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to the Transaction), claims, damages, judgments, liabilities and
expenses (including reasonable attorney’s fees), joint or several, which an
Indemnified Person actually may become subject to, as a result of Company’s
failure to provide Nomura with a Repurchase Notice on the day and in the manner
specified in this paragraph, and to reimburse, within 30 days, upon written
request, each of such Indemnified Persons for any reasonable legal or other
expenses incurred in connection with investigating, preparing for, providing
testimony or other evidence in connection with or defending any of the
foregoing.  If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person as a result of Company’s failure to provide Nomura with a
Repurchase Notice in accordance with this paragraph, such Indemnified Person
shall promptly notify Company in writing, and Company, upon request of the
Indemnified Person, shall retain counsel reasonably satisfactory to the
Indemnified Person to represent the Indemnified Person and any others Company
may designate in such proceeding and shall pay the fees and expenses of such
counsel related to such proceeding.  Company shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff,
Company agrees to indemnify any Indemnified Person from and against any loss or
liability by reason of such settlement or judgment.  Company shall not, without
the prior written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is or could have been a party and indemnity could have been sought hereunder by
such Indemnified Person, unless such settlement includes an unconditional
release of such Indemnified Person from all liability on claims that are the
subject matter of such proceeding on terms reasonably satisfactory to such
Indemnified Person.  If the indemnification provided for in this paragraph is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then Company under such
paragraph, in lieu of indemnifying

 

10

--------------------------------------------------------------------------------


 

such Indemnified Person thereunder, shall contribute to the amount paid or
payable by such Indemnified Person as a result of such losses, claims, damages
or liabilities.  The remedies provided for in this paragraph are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Person at law or in equity.  The indemnity and contribution
agreements contained in this paragraph shall remain operative and in full force
and effect regardless of the termination of the Transaction.

 

(c)                                  Regulation M.  Company is not on the Trade
Date engaged in a distribution, as such term is used in Regulation M under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of any
securities of Company, other than a distribution meeting the requirements of the
exception set forth in Rules 101(b)(10) and 102(b)(7) of Regulation M.  Company
shall not, until the second Scheduled Trading Day immediately following the
Effective Date, engage in any such distribution.

 

(d)                                 No Manipulation.  Company is not entering
into the Transaction to create actual or apparent trading activity in the Shares
(or any security convertible into or exchangeable for the Shares) or to raise or
depress or otherwise manipulate the price of the Shares (or any security
convertible into or exchangeable for the Shares) or otherwise in violation of
the Exchange Act.

 

(e)                                  Transfer or Assignment.  Company may not
transfer any of its rights or obligations under the Transaction without the
prior written consent of Nomura.  Nomura may, without Company’s consent, but
upon prior written notice, transfer or assign all or any part of its rights or
obligations under the Transaction to any third party; provided that (i) under
the applicable law effective on the date of such transfer or assignment, Company
will not, as a result of such transfer or assignment, be required to pay the
transferee on any payment date an amount in respect of an Indemnifiable Tax
under Section 2(d)(i)(4) of the Agreement greater than an amount that Company
would have been required to pay to Nomura in the absence of such transfer or
assignment and (ii) no Event of Default, Potential Event of Default or
Termination Event will occur as a result of such transfer or assignment.  If at
any time at which (A) the Section 16 Percentage exceeds 4.5%, (B) the Warrant
Equity Percentage exceeds 14.5%, or (C) the Share Amount exceeds the Applicable
Share Limit (if any applies) (any such condition described in clauses (A),
(B) or (C), an “Excess Ownership Position”), Nomura is unable after using its
commercially reasonable efforts to effect a transfer or assignment of Warrants
to a third party on pricing terms reasonably acceptable to Nomura and within a
time period reasonably acceptable to Nomura such that no Excess Ownership
Position exists, then Nomura may designate any Exchange Business Day as an Early
Termination Date with respect to a portion of the Transaction (the “Terminated
Portion”), such that following such partial termination no Excess Ownership
Position exists.  In the event that Nomura so designates an Early Termination
Date with respect to a Terminated Portion, a payment shall be made pursuant to
Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Transaction
and a Number of Warrants equal to the number of Warrants underlying the
Terminated Portion, (2) Company were the sole Affected Party with respect to
such partial termination and (3) the Terminated Portion were the sole Affected
Transaction (and, for the avoidance of doubt, the provisions of
Section 9(i) shall apply to any amount that is payable by Company to Nomura
pursuant to this sentence as if Company was not the Affected Party).  The
“Section 16 Percentage” as of any day is the fraction, expressed as a
percentage, as determined by Nomura, (A) the numerator of which is the number of
Shares that Nomura and each person subject to aggregation of Shares with Nomura
under Section 13 or Section 16 of the Exchange Act and rules promulgated
thereunder directly or indirectly beneficially own (as defined under Section 13
or Section 16 of the Exchange Act and rules promulgated thereunder) and (B) the
denominator of which is the number of Shares outstanding.  The “Warrant Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the sum of (1) the product of the Number of Warrants and
the Warrant Entitlement and (2) the aggregate number of Shares underlying any
other warrants purchased by Nomura from Company, and (B) the denominator of
which is the number of Shares outstanding.  The “Share Amount” as of any day is
the number of Shares that Nomura and any person whose ownership position would
be aggregated with that of Nomura (Nomura or any such person, a “Nomura Person”)
under any law, rule, regulation, regulatory order or organizational documents or
contracts of Company that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Nomura in its sole
discretion.  The

 

11

--------------------------------------------------------------------------------


 

“Applicable Share Limit” means a number of Shares equal to (A) the minimum
number of Shares that could give rise to reporting or registration obligations
or other requirements (including obtaining prior approval from any person or
entity) of a Nomura Person, or could result in an adverse effect on a Nomura
Person, under any Applicable Restriction, as determined by Nomura in its sole
discretion, minus (B) 1% of the number of Shares outstanding.  Notwithstanding
any other provision in this Confirmation to the contrary requiring or allowing
Nomura to purchase, sell, receive or deliver any Shares or other securities, or
make or receive any payment in cash, to or from Company, Nomura may designate
any of its affiliates to purchase, sell, receive or deliver such Shares or other
securities, or make or receive such payment in cash, and otherwise to perform
Nomura’s obligations in respect of the Transaction and any such designee may
assume such obligations.  Nomura shall be discharged of its obligations to
Company to the extent of any such performance.

 

(f)                                   Dividends.  If at any time during the
period from and including the Effective Date, to and including the last
Expiration Date, an ex-dividend date for a cash dividend occurs with respect to
the Shares (an “Ex-Dividend Date”), then the Calculation Agent will adjust any
of the Strike Price, Number of Warrants, Daily Number of Warrants and/or any
other variable relevant to the exercise, settlement or payment of the
Transaction to preserve the fair value of the Warrants to Nomura after taking
into account such dividend.

 

(g)                                  Additional Provisions.

 

(i)                                     Amendments to the Equity Definitions:

 

(A)                               Section 11.2(a) of the Equity Definitions is
hereby amended by deleting the words “a diluting or concentrative” and replacing
them with the word “an”; and adding the phrase “or Warrants” at the end of the
sentence.

 

(B)                               Section 11.2(c) of the Equity Definitions is
hereby amended by (w) replacing the words “a diluting or concentrative” with
“an” in the fifth line thereof, (x) adding the phrase “or Warrants” after the
words “the relevant Shares” in the same sentence, (y) deleting the words
“diluting or concentrative” in the sixth to last line thereof and (z) deleting
the phrase “(provided that no adjustments will be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares)” and replacing it with the phrase “(and, for the
avoidance of doubt, adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares).”

 

(C)                               Section 11.2(e)(vii) of the Equity Definitions
is hereby amended by deleting the words “a diluting or concentrative” and
replacing them with the word “a material”; and adding the phrase “or Warrants”
at the end of the sentence.

 

(D)                               Section 12.6(a)(ii) of the Equity Definitions
is hereby amended by (1) deleting from the fourth line thereof the word “or”
after the word “official” and inserting a comma therefor, and (2) deleting the
semi-colon at the end of subsection (B) thereof and inserting the following
words therefor “or (C) the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

 

(E)                                Section 12.9(b)(iv) of the Equity Definitions
is hereby amended by:

 

(x)                                 deleting (1) subsection (A) in its entirety,
(2) the phrase “or (B)” following subsection (A) and (3) the phrase “in each
case” in subsection (B); and

 

(y)                                 replacing the phrase “neither the
Non-Hedging Party nor the Lending Party lends Shares” with the phrase “such
Lending Party does not lend Shares” in the penultimate sentence.

 

(F)                                 Section 12.9(b)(v) of the Equity Definitions
is hereby amended by:

 

12

--------------------------------------------------------------------------------


 

(x)                                 adding the word “or” immediately before
subsection “(B)” and deleting the comma at the end of subsection (A); and

 

(y)                                 (1) deleting subsection (C) in its entirety,
(2) deleting the word “or” immediately preceding subsection (C), (3) deleting
the penultimate sentence in its entirety and replacing it with the sentence “The
Hedging Party will determine the Cancellation Amount payable by one party to the
other.” and (4) deleting clause (X) in the final sentence.

 

(ii)           Notwithstanding anything to the contrary in this Confirmation,
upon the occurrence of one of the following events, with respect to the
Transaction, (1) Nomura shall have the right to designate such event an
Additional Termination Event and designate an Early Termination Date pursuant to
Section 6(b) of the Agreement, (2) Company shall be deemed the sole Affected
Party with respect to such Additional Termination Event and (3) the Transaction,
or, at the election of Nomura in its sole discretion, any portion of the
Transaction, shall be deemed the sole Affected Transaction; provided that if
Nomura so designates an Early Termination Date with respect to a portion of the
Transaction, (a) a payment shall be made pursuant to Section 6 of the Agreement
as if an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Warrants equal to the
number of Warrants included in the terminated portion of the Transaction, and
(b) for the avoidance of doubt, the Transaction shall remain in full force and
effect except that the Number of Warrants shall be reduced by the number of
Warrants included in such terminated portion:

 

(A)                               A “person” or “group” within the meaning of
Section 13(d) of the Exchange Act, other than Company, its subsidiaries and its
and their employee benefit plans, has become the direct or indirect “beneficial
owner,” as defined in Rule 13d-3 under the Exchange Act, of the common equity of
Company representing more than 50% of the voting power of such common equity.

 

(B)                               Consummation of (I) any recapitalization,
reclassification or change of the Shares (other than changes resulting from a
subdivision or combination) as a result of which the Shares would be converted
into, or exchanged for, stock, other securities, other property or assets or
(II) any share exchange, consolidation or merger of Company pursuant to which
the Shares will be converted into cash, securities or other property or assets
or (III) any sale, lease or other transfer in one transaction or a series of
transactions of all or substantially all of the consolidated assets of Company
and its subsidiaries, taken as a whole, to any person other than one of
Company’s subsidiaries.

 

Notwithstanding the foregoing, any transaction or transactions set forth in
clause (A) or (B) above shall not constitute an Additional Termination Event if
(x) at least 90% of the consideration received or to be received by holders of
the Shares, excluding cash payments for fractional Shares, in connection with
such transaction or transactions consists of shares of common stock that are
listed or quoted on any of The New York Stock Exchange, The NASDAQ Global Select
Market or The NASDAQ Global Market (or any of their respective successors) or
will be so listed or quoted when issued or exchanged in connection with such
transaction or transactions, and (y) as a result of such transaction or
transactions, the Shares will consist of such consideration, excluding cash
payments for fractional Shares.

 

(C)                               Continuing Directors cease to constitute at
least a majority of Company’s board of directors. “Continuing Director” means a
director who either was a member of Company’s board of directors on the Trade
Date or who becomes a member of Company’s board of directors subsequent to the
Trade Date and whose election, appointment or nomination for election by
Company’s holders of Shares is duly approved by a majority of the Continuing
Directors on Company’s board of directors at the time of such approval, either
by a specific vote or by approval of the proxy

 

13

--------------------------------------------------------------------------------


 

statement issued by Company on behalf of Company’s entire board of directors in
which such individual is named as nominee for director.

 

(D)          Default by Company or any of its Significant Subsidiaries with
respect to any mortgage, agreement or other instrument under which there may be
outstanding, or by which there may be secured or evidenced, any indebtedness for
money borrowed in excess of $15,000,000 (or its foreign currency equivalent) in
the aggregate of Company and/or any such Significant Subsidiary, whether such
indebtedness now exists or shall hereafter be created (i) resulting in such
indebtedness becoming or being declared due and payable or (ii) constituting a
failure to pay the principal or interest of any such debt when due and payable
at its stated maturity, upon required repurchase, upon declaration of
acceleration or otherwise. “Significant Subsidiary” means any “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X.

 

(E)                                A final judgment for the payment of
$15,000,000 (or its foreign currency equivalent) or more (excluding any amounts
covered by insurance) rendered against Company or any of its Significant
Subsidiaries, which judgment is not discharged or stayed within 60 days after
(I) the date on which the right to appeal thereof has expired if no such appeal
has commenced, or (II) the date on which all rights to appeal have been
extinguished.

 

(h)                                 No Collateral or Setoff.  Notwithstanding
any provision of the Agreement or any other agreement between the parties to the
contrary, the obligations of Company hereunder are not secured by any
collateral.  Obligations under the Transaction shall not be set off by Company
against any other obligations of the parties, whether arising under the
Agreement, this Confirmation, under any other agreement between the parties
hereto, by operation of law or otherwise.  Any provision in the Agreement with
respect to the satisfaction of Company’s payment obligations to the extent of
Nomura’s payment obligations to Company in the same currency and in the same
Transaction (including, without limitation Section 2(c) thereof) shall not apply
to Company and, for the avoidance of doubt, Company shall fully satisfy such
payment obligations notwithstanding any payment obligation to Company by Nomura
in the same currency and in the same Transaction. In calculating any amounts
under Section 6(e) of the Agreement, notwithstanding anything to the contrary in
the Agreement, (1) separate amounts shall be calculated as set forth in such
Section 6(e) with respect to (a) the Transaction and (b) all other Transactions,
and (2) such separate amounts shall be payable pursuant to Section 6(d)(ii) of
the Agreement.  For the avoidance of doubt and notwithstanding anything to the
contrary provided in this Section 9(h), in the event of bankruptcy or
liquidation of either Company or Nomura, neither party shall have the right to
set off any obligation that it may have to the other party under the Transaction
against any obligation such other party may have to it, whether arising under
the Agreement, this Confirmation or any other agreement between the parties
hereto, by operation of law or otherwise.

 

(i)                                     Alternative Calculations and Payment on
Early Termination and on Certain Extraordinary Events.

 

(i)                                     If (a) an Early Termination Date
(whether as a result of an Event of Default or a Termination Event) occurs or is
designated with respect to the Transaction or (b) the Transaction is cancelled
or terminated upon the occurrence of an Extraordinary Event (except as a result
of (i) a Nationalization, Insolvency or Merger Event in which the consideration
to be paid to holders of Shares consists solely of cash, (ii) a Merger Event or
Tender Offer that is within Company’s control, or (iii) an Event of Default in
which Company is the Defaulting Party or a Termination Event in which Company is
the Affected Party other than an Event of Default of the type described in
Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a Termination
Event of the type described in Section 5(b) of the Agreement, in each case that
resulted from an event or events outside Company’s control), and if Company
would owe any amount to Nomura pursuant to Section 6(d)(ii) of the Agreement or
any Cancellation Amount pursuant to Article 12 of the Equity Definitions (any
such amount, a “Payment Obligation”), then Company shall satisfy the Payment
Obligation by the Share Termination Alternative (as defined below), unless
(a) Company gives irrevocable telephonic notice to Nomura, confirmed in writing
within one Scheduled Trading Day, no later than 12:00 p.m. (New York

 

14

--------------------------------------------------------------------------------


 

City time) on the Merger Date, Tender Offer Date, Announcement Date (in the case
of a Nationalization, Insolvency or Delisting), Early Termination Date or date
of cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) Company remakes the representation set forth in
Section 8(g) as of the date of such election and (c) Nomura agrees, in its sole
discretion, to such election, in which case the provisions of Section 12.7 or
Section 12.9 of the Equity Definitions, or the provisions of Section 6(d)(ii) of
the Agreement, as the case may be, shall apply.

 

Share Termination Alternative:

 

If applicable, Company shall deliver to Nomura the Share Termination Delivery
Property on the date (the “Share Termination Payment Date”) on which the Payment
Obligation would otherwise be due pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable,
subject to Section 9(j)(i) below, in satisfaction, subject to
Section 9(j)(ii) below, of the relevant Payment Obligation, in the manner
reasonably requested by Nomura free of payment.

 

 

 

Share Termination Delivery

 

 

Property:

 

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the relevant Payment Obligation divided by the Share Termination
Unit Price. The Calculation Agent shall adjust the amount of Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price (without giving effect
to any discount pursuant to Section 9(j)(i)).

 

 

 

Share Termination Unit Price:

 

The value to Nomura of property contained in one Share Termination Delivery Unit
on the date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means. In the case of a Private Placement
of Share Termination Delivery Units that are Restricted Shares (as defined
below), as set forth in Section 9(j)(i) below, the Share Termination Unit Price
shall be determined by the discounted price applicable to such Share Termination
Delivery Units. In the case of a Registration Settlement of Share Termination
Delivery Units that are Restricted Shares (as defined below) as set forth in
Section 9(j)(ii) below, notwithstanding the foregoing, the Share Termination
Unit Price shall be the Settlement Price on the Merger Date, Tender Offer Date,
Announcement Date (in the case of a Nationalization, Insolvency or Delisting),
Early Termination Date or date of cancellation, as applicable. The Calculation
Agent shall notify Company of the Share Termination Unit Price at the time of
notification of such Payment Obligation to Company or, if applicable, at the
time the discounted price applicable to the relevant Share Termination Units is
determined pursuant to Section 9(j)(i).

 

15

--------------------------------------------------------------------------------


 

Share Termination Delivery Unit:

 

One Share or, if the Shares have changed into cash or any other property or the
right to receive cash or any other property as the result of a
Nationalization, Insolvency or Merger Event (any such cash or other property,
the “Exchange Property”), a unit consisting of the type and amount of Exchange
Property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Nationalization, Insolvency or Merger Event. If such
Nationalization, Insolvency or Merger Event involves a choice of Exchange
Property to be received by holders, such holder shall be deemed to have elected
to receive the maximum possible amount of cash.

 

 

 

Failure to Deliver:

 

Inapplicable

 

 

 

Other applicable provisions:

 

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.11 and 9.12 (as modified above) of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

 

(j)                                    Registration/Private Placement
Procedures.  If, in the reasonable opinion of Nomura, following any delivery of
Shares or Share Termination Delivery Property to Nomura hereunder, such Shares
or Share Termination Delivery Property would be in the hands of Nomura subject
to any applicable restrictions with respect to any registration or qualification
requirement or prospectus delivery requirement for such Shares or Share
Termination Delivery Property pursuant to any applicable federal or state
securities law (including, without limitation, any such requirement arising
under Section 5 of the Securities Act) (such Shares or Share Termination
Delivery Property, “Restricted Shares”), then delivery of such Restricted Shares
shall be effected pursuant to either clause (i) or (ii) below at the election of
Company, unless Nomura waives the need for registration/private placement
procedures set forth in (i) and (ii) below.  Notwithstanding the foregoing,
solely in respect of any Daily Number of Warrants exercised or deemed exercised
on any Expiration Date, Company shall elect, prior to the first Settlement Date
for the first applicable Expiration Date, a Private Placement Settlement or
Registration Settlement for all deliveries of Restricted Shares for all such
Expiration Dates which election shall be applicable to all remaining Settlement
Dates for such Warrants and the procedures in clause (i) or clause (ii) below
shall apply for all such delivered Restricted Shares on an aggregate basis
commencing after the final Settlement Date for such Warrants.  The Calculation
Agent shall make reasonable adjustments to settlement terms and provisions under
this Confirmation to reflect a single Private Placement or Registration
Settlement for such aggregate Restricted Shares delivered hereunder.

 

(i)            If Company elects to settle the Transaction pursuant to this
clause (i) (a “Private Placement Settlement”), then delivery of Restricted
Shares by Company shall be effected in customary private placement procedures
with respect to such Restricted Shares reasonably acceptable to Nomura; provided
that Company may not elect a Private Placement Settlement if, on the date of its
election, it has taken, or caused to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(a)(2) of the Securities
Act for the sale by Company to Nomura (or any affiliate designated by Nomura) of
the Restricted Shares or the exemption pursuant to Section 4(a)(1) or
Section 4(a)(3) of the Securities Act for resales of the Restricted Shares by
Nomura (or any such affiliate of Nomura).  The Private Placement Settlement of
such Restricted Shares shall include customary representations, covenants, blue
sky and other governmental filings and/or registrations, indemnities to Nomura,
due diligence rights (for

 

16

--------------------------------------------------------------------------------


 

Nomura or any designated buyer of the Restricted Shares by Nomura), opinions and
certificates, and such other documentation as is customary for private placement
agreements, all reasonably acceptable to Nomura.  In the case of a Private
Placement Settlement, Nomura shall determine the appropriate discount to the
Share Termination Unit Price (in the case of settlement of Share Termination
Delivery Units pursuant to Section 9(i) above) or any Settlement Price (in the
case of settlement of Shares pursuant to Section 2 above) applicable to such
Restricted Shares in a commercially reasonable manner and appropriately adjust
the number of such Restricted Shares to be delivered to Nomura hereunder. 
Notwithstanding  anything to the contrary in the Agreement or this Confirmation,
the date of delivery of such Restricted Shares shall be the Exchange Business
Day following notice by Nomura to Company, of such applicable discount and the
number of Restricted Shares to be delivered pursuant to this clause (i).  For
the avoidance of doubt, delivery of Restricted Shares shall be due as set forth
in the previous sentence and not be due on the Share Termination Payment Date
(in the case of settlement of Share Termination Delivery Units pursuant to
Section 9(i) above) or on the Settlement Date for such Restricted Shares (in the
case of settlement in Shares pursuant to Section 2 above).

 

(ii)                                  If Company elects to settle the
Transaction pursuant to this clause (ii) (a “Registration Settlement”), then
Company shall promptly (but in any event no later than the beginning of the
Resale Period) file and use its reasonable best efforts to make effective under
the Securities Act a registration statement or supplement or amend an
outstanding registration statement in form and substance reasonably satisfactory
to Nomura, to cover the resale of such Restricted Shares in accordance with
customary resale registration procedures, including covenants, conditions,
representations, underwriting discounts (if applicable), commissions (if
applicable), indemnities, due diligence rights, opinions and certificates, and
such other documentation as is customary for equity resale underwriting
agreements, all reasonably acceptable to Nomura.  If Nomura, in its sole
reasonable discretion, is not satisfied with such procedures and documentation
Private Placement Settlement shall apply.  If Nomura is satisfied with such
procedures and documentation, it shall sell the Restricted Shares pursuant to
such registration statement during a period (the “Resale Period”) commencing on
the Exchange Business Day following delivery of such Restricted Shares (which,
for the avoidance of doubt, shall be (x) the Share Termination Payment Date in
case of settlement in Share Termination Delivery Units pursuant to
Section 9(i) above or (y) the Settlement Date in respect of the final Expiration
Date for all Daily Number of Warrants) and ending on the Exchange Business Day
on which Nomura completes the sale of all Restricted Shares or, in the case of
settlement of Share Termination Delivery Units, a sufficient number of
Restricted Shares so that the realized net proceeds of such sales equals or
exceeds the Payment Obligation (as defined above).  If the Payment Obligation
exceeds the realized net proceeds from such resale, Company shall transfer to
Nomura by the open of the regular trading session on the Exchange on the
Exchange Trading Day immediately following such resale the amount of such excess
(the “Additional Amount”) in cash or in a number of Shares (“Make-whole Shares”)
in an amount that, based on the Settlement Price on such day (as if such day was
the “Valuation Date” for purposes of computing such Settlement Price), has a
dollar value equal to the Additional Amount.  The Resale Period shall continue
to enable the sale of the Make-whole Shares.  If Company elects to pay the
Additional Amount in Shares, the requirements and provisions for Registration
Settlement shall apply.  This provision shall be applied successively until the
Additional Amount is equal to zero.  In no event shall Company deliver a number
of Restricted Shares greater than the Maximum Number of Shares.

 

(iii)          Without limiting the generality of the foregoing, Company agrees
that (A) any Restricted Shares delivered to Nomura may be transferred by and
among Nomura and its affiliates and Company shall effect such transfer without
any further action by Nomura and (B) after the period of 6 months from the Trade
Date (or 1 year from the Trade Date if, at such time, informational requirements
of Rule 144(c) under the Securities Act are not satisfied with respect to
Company) has elapsed in respect of any Restricted Shares delivered to Nomura,
Company shall promptly remove, or cause the transfer agent for such Restricted
Shares to remove, any legends referring to any such restrictions or requirements
from such Restricted Shares upon request by Nomura (or such affiliate of Nomura)
to Company or such transfer

 

17

--------------------------------------------------------------------------------


 

agent, without any requirement for the delivery of any certificate, consent,
agreement, opinion of counsel, notice or any other document, any transfer tax
stamps or payment of any other amount or any other action by Nomura (or such
affiliate of Nomura). Notwithstanding anything to the contrary herein, to the
extent the provisions of Rule 144 of the Securities Act or any successor
rule are amended, or the applicable interpretation thereof by the Securities and
Exchange Commission or any court change after the Trade Date, the agreements of
Company herein shall be deemed modified to the extent necessary, in the opinion
of outside counsel of Company, to comply with Rule 144 of the Securities Act, as
in effect at the time of delivery of the relevant Shares or Share Termination
Delivery Property.

 

(iv)                              If the Private Placement Settlement or the
Registration Settlement shall not be effected as set forth in clauses (i) or
(ii), as applicable, then failure to effect such Private Placement Settlement or
such Registration Settlement shall constitute an Event of Default with respect
to which Company shall be the Defaulting Party.

 

(k)                                 Limit on Beneficial Ownership. 
Notwithstanding any other provisions hereof, Nomura may not exercise any Warrant
hereunder or be entitled to take delivery of any Shares deliverable hereunder,
and Automatic Exercise shall not apply with respect to any Warrant hereunder, to
the extent (but only to the extent) that, after such receipt of any Shares upon
the exercise of such Warrant or otherwise hereunder and after taking into
account any Shares deliverable to Nomura under the letter agreement dated
March 4, 2014 between Nomura and Company regarding Base Warrants (the “Base
Warrant Confirmation”), (i) the Section 16 Percentage would exceed 4.5%, or
(ii) the Share Amount would exceed the Applicable Share Limit.  Any purported
delivery hereunder shall be void and have no effect to the extent (but only to
the extent) that, after such delivery and after taking into account any Shares
deliverable to Nomura under the Base Warrant Confirmation, (i) the Section 16
Percentage would exceed 4.5%, or (ii) the Share Amount would exceed the
Applicable Share Limit. If any delivery owed to Nomura hereunder is not made, in
whole or in part, as a result of this provision, Company’s obligation to make
such delivery shall not be extinguished and Company shall make such delivery as
promptly as practicable after, but in no event later than one Business Day
after, Nomura gives notice to Company that, after such delivery, (i) the
Section 16 Percentage would not exceed 4.5%, and (ii) the Share Amount would not
exceed the Applicable Share Limit.

 

(l)                                     Share Deliveries. Notwithstanding
anything to the contrary herein, Company agrees that any delivery of Shares or
Share Termination Delivery Property shall be effected by book-entry transfer
through the facilities of DTC, or any successor depositary, if at the time of
delivery, such class of Shares or class of Share Termination Delivery Property
is in book-entry form at DTC or such successor depositary.

 

(m)                             Waiver of Jury Trial.   Each party waives, to
the fullest extent permitted by applicable law, any right it may have to a trial
by jury in respect of any suit, action or proceeding relating to the
Transaction.  Each party (i) certifies that no representative, agent or attorney
of the other party has represented, expressly or otherwise, that such other
party would not, in the event of such a suit, action or proceeding, seek to
enforce the foregoing waiver and (ii) acknowledges that it and the other party
have been induced to enter into the Transaction, as applicable, by, among other
things, the mutual waivers and certifications provided herein.

 

(n)                                 Tax Disclosure.  Effective from the date of
commencement of discussions concerning the Transaction, Company and each of its
employees, representatives, or other agents may disclose to any and all persons,
without limitation of any kind, the tax treatment and tax structure of the
Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to Company relating to such tax treatment and tax
structure.

 

(o)                                 Maximum Share Delivery.

 

(i)            Notwithstanding any other provision of this Confirmation, the
Agreement or the Equity Definitions, in no event will Company at any time be
required to deliver a number of Shares greater than two times the Number of
Shares (the “Maximum Number of Shares”) to Nomura in connection with the
Transaction.

 

18

--------------------------------------------------------------------------------


 

(ii)           In the event Company shall not have delivered to Nomura the full
number of Shares or Restricted Shares otherwise deliverable by Company to Nomura
pursuant to the terms of the Transaction because Company has insufficient
authorized but unissued Shares that are not reserved for other transactions
(such deficit, the “Deficit Shares”), Company shall be continually obligated to
deliver, from time to time, Shares or Restricted Shares, as the case may be, to
Nomura until the full number of Deficit Shares have been delivered pursuant to
this Section 9(o)(ii), when, and to the extent that, (A) Shares are repurchased,
acquired or otherwise received by Company or any of its subsidiaries after the
Trade Date (whether or not in exchange for cash, fair value or any other
consideration), (B) authorized and unissued Shares previously reserved for
issuance in respect of other transactions become no longer so reserved or
(C) Company additionally authorizes any unissued Shares that are not reserved
for other transactions; provided that in no event shall Company deliver any
Shares or Restricted Shares to Nomura pursuant to this Section 9(o)(ii) to the
extent that such delivery would cause the aggregate number of Shares and
Restricted Shares delivered to Nomura to exceed the Maximum Number of Shares. 
Company shall immediately notify Nomura of the occurrence of any of the
foregoing events (including the number of Shares subject to clause (A), (B) or
(C) and the corresponding number of Shares or Restricted Shares, as the case may
be, to be delivered) and promptly deliver such Shares or Restricted Shares, as
the case may be, thereafter.

 

(p)                                 Right to Extend.  Nomura may postpone or
add, in whole or in part, any Expiration Date or any other date of valuation or
delivery with respect to some or all of the relevant Warrants (in which event
the Calculation Agent shall make appropriate adjustments to the Daily Number of
Warrants with respect to one or more Expiration Dates) if Nomura determines, in
its commercially reasonable judgment, that such extension is reasonably
necessary or appropriate to preserve Nomura’s hedging or hedge unwind activity
hereunder in light of existing liquidity conditions or to enable Nomura to
effect purchases of Shares in connection with its hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Nomura were Issuer or
an affiliated purchaser of Issuer, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Nomura.

 

(q)                                 Status of Claims in Bankruptcy.  Nomura
acknowledges and agrees that this Confirmation is not intended to convey to
Nomura rights against Company with respect to the Transaction that are senior to
the claims of common stockholders of Company in any United States bankruptcy
proceedings of Company; provided that nothing herein shall limit or shall be
deemed to limit Nomura’s right to pursue remedies in the event of a breach by
Company of its obligations and agreements with respect to the Transaction;
provided, further, that nothing herein shall limit or shall be deemed to limit
Nomura’s rights in respect of any transactions other than the Transaction.

 

(r)                                    Securities Contract; Swap Agreement.  The
parties hereto intend for (i) the Transaction to be a “securities contract” and
a “swap agreement” as defined in the Bankruptcy Code (Title 11 of the United
States Code) (the “Bankruptcy Code”), and the parties hereto to be entitled to
the protections afforded by, among other Sections, Sections 362(b)(6),
362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code, (ii) a party’s
right to liquidate the Transaction and to exercise any other remedies upon the
occurrence of any Event of Default under the Agreement with respect to the other
party to constitute a “contractual right” as described in the Bankruptcy Code,
and (iii) each payment and delivery of cash, securities or other property
hereunder to constitute a “margin payment” or “settlement payment” and a
“transfer” as defined in the Bankruptcy Code.

 

(s)                                   Wall Street Transparency and
Accountability Act.  In connection with Section 739 of the Wall Street
Transparency and Accountability Act of 2010 (“WSTAA”), the parties hereby agree
that neither the enactment of WSTAA or any regulation under the WSTAA, nor any
requirement under WSTAA or an amendment made by WSTAA, shall limit or otherwise
impair either party’s otherwise applicable rights to terminate, renegotiate,
modify, amend or supplement this Confirmation or the Agreement, as applicable,
arising from a termination event, force majeure, illegality, increased costs,
regulatory change or similar event under this Confirmation, the Equity
Definitions incorporated herein, or the Agreement (including, but not limited
to, rights arising from Change in Law, Hedging Disruption, Increased Cost of
Hedging, an Excess Ownership Position, or Illegality (as defined in the
Agreement)).

 

19

--------------------------------------------------------------------------------


 

(t)                                    Agreements and Acknowledgements Regarding
Hedging. Company understands, acknowledges and agrees that: (A) at any time on
and prior to the last Expiration Date, Nomura and its affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to adjust its hedge position
with respect to the Transaction;  (B) Nomura and its affiliates also may be
active in the market for Shares other than in connection with hedging activities
in relation to the Transaction; (C) Nomura shall make its own determination as
to whether, when or in what manner any hedging or market activities in
securities of Issuer shall be conducted and shall do so in a manner that it
deems appropriate to hedge its price and market risk with respect to the
Settlement Prices; and (D) any market activities of Nomura and its affiliates
with respect to Shares may affect the market price and volatility of Shares, as
well as the Settlement Prices, each in a manner that may be adverse to Company.

 

(u)                                 Early Unwind. In the event the sale of the
“Additional Securities” (as defined in the Purchase Agreement) is not
consummated with the Initial Purchasers for any reason, or Company fails to
deliver to Nomura opinions of counsel as required pursuant to Section 9(a), in
each case by 5:00 p.m. (New York City time) on the Premium Payment Date, or such
later date as agreed upon by the parties (the Premium Payment Date or such later
date the “Early Unwind Date”), the Transaction shall automatically terminate
(the “Early Unwind”), on the Early Unwind Date and (i) the Transaction and all
of the respective rights and obligations of Nomura and Company under the
Transaction shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date.  Each of Nomura and
Company represents and acknowledges to the other that, upon an Early Unwind, all
obligations with respect to the Transaction shall be deemed fully and finally
discharged.

 

(v)                                 Payment by Nomura. In the event that (i) an
Early Termination Date occurs or is designated with respect to the Transaction
as a result of a Termination Event or an Event of Default (other than an Event
of Default arising under Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as
a result, Nomura owes to Company an amount calculated under Section 6(e) of the
Agreement, or (ii) Nomura owes to Company, pursuant to Section 12.7 or
Section 12.9 of the Equity Definitions, an amount calculated under Section 12.8
of the Equity Definitions, such amount shall be deemed to be zero.

 

(w)                               Matters relating to Nomura and the Agent.

 

(i)            Nomura is not registered as a broker or dealer under the Exchange
Act.  Nomura Securities International, Inc. (“Agent”) has acted solely as agent
for Nomura and Company to the extent required by law in connection with the
Transaction and has no obligations, by way of issuance, endorsement, guarantee
or otherwise, with respect to the performance of either party under the
Transaction.  The parties agree to proceed solely against each other, and not
against Agent, in seeking enforcement of their rights and obligations with
respect to the Transaction, including their rights and obligations with respect
to payment of funds and delivery of securities.

 

(ii)           Agent may have been paid a fee by Nomura in connection with the
Transaction.  Further details will be furnished upon written request.

 

(iii)          The time of the Transaction will be furnished by Agent upon
written request.

 

20

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to us.

 

Very truly yours,

 

 

 

Nomura Global Financial Products Inc.

 

 

 

 

 

By:

/s/ Thomas Bailey

 

Authorized Signatory

 

Name: Thomas Bailey

 

 

Accepted and confirmed

 

as of the Trade Date:

 

 

 

Cowen Group, Inc.

 

 

 

 

 

By:

/s/ Peter A. Cohen

 

Authorized Signatory

 

Name: Peter A. Cohen

 

 

--------------------------------------------------------------------------------


 

Annex A

 

The Expiration Dates and the Daily Number of Warrants for each Expiration Date
are set forth below.

 

Expiration Date

 

Daily Number of Warrants

 

November 14, 2018

 

45,731

 

November 15, 2018

 

45,731

 

November 16, 2018

 

45,731

 

November 19, 2018

 

45,731

 

November 20, 2018

 

45,731

 

November 21, 2018

 

45,731

 

November 23, 2018

 

45,731

 

November 26, 2018

 

45,731

 

November 27, 2018

 

45,731

 

November 28, 2018

 

45,731

 

November 29, 2018

 

45,731

 

November 30, 2018

 

45,731

 

December 3, 2018

 

45,731

 

December 4, 2018

 

45,731

 

December 5, 2018

 

45,731

 

December 6, 2018

 

45,731

 

December 7, 2018

 

45,731

 

December 10, 2018

 

45,731

 

December 11, 2018

 

45,731

 

December 12, 2018

 

45,731

 

December 13, 2018

 

45,731

 

December 14, 2018

 

45,731

 

December 17, 2018

 

45,731

 

December 18, 2018

 

45,732

 

December 19, 2018

 

45,732

 

December 20, 2018

 

45,732

 

December 21, 2018

 

45,732

 

December 24, 2018

 

45,732

 

December 26, 2018

 

45,732

 

December 27, 2018

 

45,732

 

December 28, 2018

 

45,732

 

December 31, 2018

 

45,732

 

January 2, 2019

 

45,732

 

January 3, 2019

 

45,732

 

January 4, 2019

 

45,732

 

January 7, 2019

 

45,732

 

January 8, 2019

 

45,732

 

 

--------------------------------------------------------------------------------


 

January 9, 2019

 

45,732

 

January 10, 2019

 

45,732

 

January 11, 2019

 

45,732

 

January 14, 2019

 

45,732

 

January 15, 2019

 

45,732

 

January 16, 2019

 

45,732

 

January 17, 2019

 

45,732

 

January 18, 2019

 

45,732

 

January 22, 2019

 

45,732

 

January 23, 2019

 

45,732

 

January 24, 2019

 

45,732

 

January 25, 2019

 

45,732

 

January 28, 2019

 

45,732

 

January 29, 2019

 

45,732

 

January 30, 2019

 

45,732

 

January 31, 2019

 

45,732

 

February 1, 2019

 

45,732

 

February 4, 2019

 

45,732

 

February 5, 2019

 

45,732

 

February 6, 2019

 

45,732

 

February 7, 2019

 

45,732

 

February 8, 2019

 

45,732

 

February 11, 2019

 

45,732

 

February 12, 2019

 

45,732

 

February 13, 2019

 

45,732

 

February 14, 2019

 

45,732

 

February 15, 2019

 

45,732

 

February 19, 2019

 

45,732

 

February 20, 2019

 

45,732

 

February 21, 2019

 

45,732

 

February 22, 2019

 

45,732

 

February 25, 2019

 

45,732

 

February 26, 2019

 

45,732

 

February 27, 2019

 

45,732

 

February 28, 2019

 

45,732

 

March 1, 2019

 

45,732

 

March 4, 2019

 

45,732

 

March 5, 2019

 

45,732

 

March 6, 2019

 

45,732

 

March 7, 2019

 

45,732

 

 

23

--------------------------------------------------------------------------------


 

March 8, 2019

 

45,732

 

March 11, 2019

 

45,732

 

March 12, 2019

 

45,732

 

 

24

--------------------------------------------------------------------------------